PER CURIAM.
' A devolutive appeal was taken in this case by Roy Stanley Baldwin on Dec. 13,’ 1950, same having been perfected and filed in this Court on Dec. 14, 1950.
Qn that day, Dec, 14th, the case was submitted to this Court at its Session in Lake. Charles, by joint agreement of. Counsel, on the argument, briefs and -same record as, made up on a previous appeal taken by the, Northwest -Casualty Company, which was decided ,by-this Court-on Nov. 22, 1950, 48 So.2d 806,
*363For the reasons assigned in the previous appeal, being No. 3299 of the Docket of this Court, the judgment of the District Court is hereby reversed and the plaintiffs’ suit dismissed at their cost.